Citation Nr: 1402996	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-49 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for diabetes mellitus Type II from March 26, 2010 to April 15, 2012.  

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II on and after April 16, 2012.  

3.  Entitlement to increased initial evaluation for peripheral neuropathy of the right lower extremity, currently considered 10 percent disabling.  

4.  Entitlement to increased initial evaluation for peripheral neuropathy of the left lower extremity, currently considered 10 percent disabling.  

5.  Entitlement to increased initial evaluation for posttraumatic stress disorder (PTSD), currently considered 30 percent disabling.  

6.  Entitlement to service connection for a cardiac disorder, to include atrial fibrillation and valvular heart disease, claimed as ischemic heart disease due to in-service herbicide exposure.  
7.  Entitlement to a separate compensable evaluation for peripheral neuropathy of the right upper extremity.  

8.  Entitlement to a separate compensable evaluation for peripheral neuropathy of the left upper extremity.  

9.  Entitlement to a separate compensable evaluation for diabetic ulcer of the left foot.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967; including service within the Republic of Vietnam from February 1966 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010, January 2011, and July 2012 ratings decision which granted service connection for diabetes with an initial 10 percent evaluation and then subsequent increase to 20 percent evaluation,  grant of service connection for posttraumatic stress disorder (PTSD) with a 30 percent initial evaluation, a grant of service connection for peripheral neuropathy of the bilateral lower extremities with 10 percent evaluation for each and denial of service connection for ischemic heart disease.  

The Board finds that the evidence raises the possibility of additional separate compensable evaluations for diabetic ulcer on the Veteran's left foot and peripheral neuropathy of each upper extremity, as complications of diabetes.  

The issues of increased initial evaluation for PTSD; service connection for a cardiac disorder; and separate compensable evaluations for peripheral neuropathy in each upper extremity, and separate compensable evaluation for diabetic ulcer on the left foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  From the March 26, 2010 diagnosis for diabetes until April 15, 2012, the evidence reflects that the Veteran's service connected diabetes mellitus type II requires restricted diet, without indication of prescription for either oral hypoglycemic agent or insulin.  

2.  Beginning on April 16, 2012, the evidence reflects that the Veteran's service connected diabetes mellitus type II requires prescription for oral hypoglycemic agent, without indication of medically directed regulation of activities or the use of insulin.  

3.  The veteran's subjective complaint of diminished sensation in the right lower extremity is supported by diagnosis of peripheral neuropathy; however, there is no clinical evidence of complete paralysis, muscular atrophy, or moderate paresthesias.  

4.  The veteran's subjective complaint of diminished sensation in the left lower extremity is supported by diagnosis of peripheral neuropathy; however, there is no clinical evidence of complete paralysis, muscular atrophy, or moderate paresthesias.  



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for diabetes mellitus type II were not met for the period from March 26, 2010 through April 15, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.10, 4.14, 4.119, Diagnostic Code 7913 (2013).  

2.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus type II were not met from April 16, 2012 forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.10, 4.14, 4.119, Diagnostic Code 7913 (2013).  

3.  The criteria for an increased initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8520 (2013).

4.  The criteria for increased initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA provides that the VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  

The VA satisfied its duty to notify the Veteran.  The record reflects that the RO mailed the Veteran letters in December 2009 and January 2010 fully addressing all notice elements for diabetes.  Similarly, the RO mailed the Veteran a letter in December 2010 fully addressing all notice elements for peripheral neuropathy of the bilateral lower extremities.  This December 2010 letter further notified the claimant as to what the evidence must show to substantiate a claim of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  VA's duty to notify the Veteran in this case has been satisfied.  

The VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA satisfied its duty to assist the Veteran in the development of his claim.  The RO associated the Veteran's service personnel and treatment records with the file, VA treatment records and private treatment at Armstrong County Memorial Hospital from December 2004 to June 2011.  VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

In May 2010, December 2010, and April 2012; the VA provided the Veteran with examinations.  The examinations and opinions are adequate as to the claims for diabetes and peripheral neuropathy of the lower extremities.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims for increased initial evaluation for diabetes, and increased initial evaluation for peripheral neuropathy of each lower extremity.   
II. Merits of the Claim

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by, comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board notes that here, as the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time as well as the application for staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful consideration of the evidence, any reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Diabetes Mellitus

The Veteran seeks increased initial evaluation for diabetes mellitus type II. Following the Veteran's November 2009 claim for service connection for Diabetes, the RO granted service connection for diabetes and assigned a 10 percent initial evaluation and assigned an effective date of the Veteran's date of diagnosis on March 26, 2010.  Subsequently, the RO increased that evaluation to 20 percent, effective April 16, 2012.  The Veteran argues that neither evaluation accurately reflects the severity of his service connected diabetes.  

The Veteran's diabetes is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  A 10 percent rating is warranted for diabetes mellitus manageable by restricted diet only.  A 20 percent rating is warranted for diabetes mellitus that requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating, but noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

The VAMC treatment records show elevated blood glucose readings in June 2008, with first diagnosis for diabetes of record on March 26, 2010.  Accordingly, there is no basis to grant service connection earlier than the date of diagnosis, March 26, 2010.  At that time, the Veteran's diabetes was controlled by diet alone, and his only prescriptions were for the treatment of hypertension and atrial fibrillation.  The VAMC treatment records show initial prescription for Metformin, an oral hypoglycemic agent, in April 2012.  The Veteran appears to receive all of his diabetic care through the VA Healthcare System, and there is no indication for prescription treatment of diabetes prior to April 2012.  

The Veteran has not reported any earlier prescription for an oral hypoglycemic agent or insulin in his lay statements.  Although he argued that his diabetes was "more severe," than the assigned 10 percent evaluation, he never alleged that he was prescribed either an oral hypoglycemic agent or insulin prior to April 2012.  Additionally, the Veteran does not contend that he restricted activities.  

The May 2010 and December 2010 VA examination reports similarly found no prescription for an oral hypoglycemic agent, no prescription for insulin, no frequent diabetic care, no hospitalization, and no medically prescribed regulation of activities.  At the May 2010 examination, the examiner noted the Veteran's March 2010 diagnosis for diabetes, and the lack of prescription treatment for diabetes or any indication of restricted activities.  At the December 2010 VA examination, the VA examiner made the diagnosis for peripheral neuropathy, but noted the Veteran's diabetes to still be diet controlled.  

Thus, the evidence from March 2010 to April 2012 unequivocally shows that the Veteran's diabetes required a restricted diet and that the first indication for any prescription treatment is April 2012 with the Metformin prescription.  There is no evidence showing prescription for insulin.  Therefore, there is no evidence of record supporting a 20 percent evaluation under Diagnostic Code 7913 from March 2010 to April 2012.    

The April 2012 VA examination report reflected the addition of Metformin to the Veteran's diabetic care; but also showed the continued lack of insulin prescription, frequent diabetic care, hospitalization, or regulation of activities.  The Butler VAMC treatment records list Metformin as a recurring prescription from April 2012 through December 2012.  This, in conjunction with the need for a restricted diet, supports a 20 percent evaluation for diabetes under Diagnostic Code 7913 and the RO assigned a staged rating, providing a 20 percent evaluation from April 16, 2012.  

The Veteran's statements, the VA treatment records, and the VA examination reports do not include any indication of regulation of activities to control his diabetes.  The May 2010 VA examiner specifically noted the Veteran's report of exercise as encouraged, and that he was trying to walk more.  While there is medical evidence in the VA treatment records and VA examination reports that the Veteran has complications of diabetes; there is no evidence that the he has had episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization, or twice a month visits to a diabetic care provider.  Again the Veteran's lay statements do not argue that he has ever been medically advised to regulate his activities.  Therefore, there is no evidence to support either a 40 percent or a 60 percent evaluation under Diagnostic Code 7913.  The Veteran's diabetic complications of peripheral neuropathy in the lower extremities are already separately compensable as will be discussed shortly, and the further diabetic complications of peripheral neuropathy in the upper extremities and diabetic ulcer on the left foot are addressed in the remand below.  

Diagnostic Code 7913 involves successive rating criteria, where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if one element is not met at any one level, the Veteran can only be rated at the level that did not require the missing element.  As the Veteran's diabetes does not require the regulation of activities, is not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization, and does not require twice a month visits to a diabetic care provider; the Veteran is not entitled to a disability rating higher than 20 percent on and after April 2012.  

Having carefully considered the claim and applying the law, the Board finds that the preponderance of the evidence does not support increased evaluation in excess of 10 percent for diabetes for the period from March 26, 2010 to April 15, 2012 or an increased evaluation for diabetes in excess of 20 percent for the period from April 16, 2012 to present. 

Peripheral Neuropathy

The Veteran seeks an increased initial evaluation for peripheral neuropathy in each lower extremity.  The RO granted service connection for peripheral neuropathy as a noncompensable complication of diabetes and part of the diabetic process under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Subsequently, the RO granted separate compensable evaluations for each lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for mild incomplete paralysis, effective his July 2010 date of claim.  The Veteran argues that his peripheral neuropathy is more severe than the current evaluation.  

Diagnostic Code 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; moderately severe incomplete paralysis is rated as 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated as 60 percent disabling.  Complete paralysis of the sciatic nerve; where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost, is rated as 80 percent disabling. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

The Veteran has not challenged the July 2010 effective date for the award of separate compensable evaluations, therefore the relevant question in this matter is the state of his disability for the period beginning with his claim in July 2010.  38 C.F.R. § 3.400.  

The VAMC treatment notes record the Veteran's consistent complaints of peripheral neuropathy since January 2009.  At the May 2010 VA examination, the examiner reported that the Veteran's peripheral sensation was intact to light touch and monofilament probing along both feet and both hands.  He made no diagnosis for neuropathy at that time.  At the Veteran's December 2010 VA examination, the examiner noted diminished sharp/dull sensation and vibratory sensation.  He also reported diminished sensation on the tops, sides, and bottoms of the Veteran's feet.  He made the initial diagnosis for peripheral neuropathy in the lower extremities.  
At the Veteran's April 2012 VA examination, the examiner reviewed the December 2010 diagnosis for diabetic neuropathy; and the Veteran's report of diminished sensation in the feet for several years, without treatment or medication.  He objectively noted mild paresthesias/dysesthesias in each lower extremity; and full strength flexion and extension of each lower extremity joint, and normal reflexes of the knees and ankles.  The examiner noted decreased vibratory sensation, without muscular atrophy or trophic changes.  He concluded that peripheral neuropath does not affect the Veteran's ability to work; noting that the Veteran is a retired truck driver, but still works in the winter as a snowplow driver for the Pennsylvania Department of Transportation.  

Again, the appellate period for consideration begins in with the Veteran's July 2010 date of claim.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The lay and medical evidence since July 2010 unequivocally shows no more than mild incomplete paralysis.  There is no evidence showing moderate incomplete paralysis, muscular atrophy, or complete paralysis.  Therefore, there is no evidence of record supporting a 20 percent evaluation under Diagnostic Code 8520 at any point since July 2010.  

The Veteran's lay report of his neuropathy has been consistent as to diminished sensation in his feet.  He has not complained of intermittent dull pain, constant pain, or muscular atrophy; or the spreading of neuropathy from his feet to his ankles, calves, or knees.  He specifically reported the lack of any treatment or medication for peripheral neuropathy at the April 2012 VA examination.  The Board therefore finds that there is no evidence that the Veteran's service connected peripheral neuropathy in each lower extremity is manifested by moderate incomplete paralysis.  

There is also no evidence to support a staged rating in this case.  The December 2010 VA examination shows diminished vibratory sensation.  The April 2012 similarly noted decreased vibratory sensation.  At the December 2010 VA examination, the examiner noted diminished sensation on the tops, sides, and bottoms of the Veteran's feet.  At the April 2012 VA examination, the examiner again noted decreased light touch sensation.  There is no evidence of record to support a staged rating under Hart, 21 Vet. App. 505.  

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for peripheral neuropathy in each lower extremity.  While the Veteran is competent to report that his disability is worse than presently evaluated, neither the lay nor the medical evidence shows that the disability more nearly approximates the criteria for a higher evaluation.  Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild impairment and a 20 percent evaluation is warranted for moderate impairment.  Again, the Veteran has specifically cited diabetic neuropathy a source of diminished sensation in his lay statements; but has never complained of intermittent dull pain, constant pain, muscular atrophy, or complete paralysis.  Neither the lay nor the medical evidence of record more nearly reflects the criteria for a higher evaluation.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520.  

Extraschedular

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  
Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that that the available schedular evaluations for that service connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extra-schedular rating.  

The Board contemplated whether the case should be referred for extra-schedular consideration.  In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the Schedule for Rating Disabilities.  During the appellate period the Veteran's VA treatment records and VA examination reports have consistently noted the lack of any complications due to diabetes such as erectile dysfunction, altered vision, nephropathy, hypoglycemia, headaches, vomiting, or weakness.  Although Diagnostic Code 7913 does not specifically contemplate these symptoms, it allows for rating such symptoms separately under the appropriate Diagnostic Code if they rise to a compensable level.  Further the Veteran's VA treatment records and VA examination reports have consistently noted the lack of any treatment or medication for peripheral neuropathy, and the April 2012 VA examiner specified that the Veteran has a "typical presentation" of diabetic neuropathy.  There is no evidence to suggest that his peripheral neuropathy presents an exceptional disability picture.  

The VA treatment records do show diabetic ulcer of the left foot, and possible peripheral neuropathy of the upper extremities.  In the remand below, the Board directs the RO/AMC to provide the Veteran with VA examinations to determine if these are complications of service connected diabetes, and if they are separately compensable under the appropriate Diagnostic Code.  

As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met and referral for the assignment of an extra-schedular disability rating is not warranted.  See Thun, 22 Vet. App. at 115.


ORDER

An initial evaluation in excess of 10 percent for diabetes mellitus type II for the period from March 26, 2010 to April 15, 2012 is denied.  

An evaluation in excess of 20 percent for diabetes mellitus type II, effective from April 16, 2012, is denied.  
An initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.  

An initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.  


REMAND

As it has been nearly four years since the last VA examination, and the evidence indicates that the Veteran's PTSD symptoms may be more severe, an updated VA examination should be obtained.  

Remand is also required to provide an examination for the Veteran's claim of service connection for a cardiac disorder as due to in-service herbicide exposure.  The Veteran clearly has a diagnosis of atrial fibrillation.  Although not a presumptive disability, the Board finds that an examination is warranted to determine if atrial fibrillation is related to herbicide exposure or any other incident in service.  The RO/AMC should additionally notify the Veteran of what evidence was necessary to substantiate a claim for service connection on a secondary basis.  

Further, as mentioned above, complications related to the diabetic process are to be assigned separate evaluations if a compensable evaluation is warranted.  The VAMC treatment records clearly document ongoing treatment for a diabetic ulcer of the left foot since June 2008, and new complaint for diabetic neuropathy of the hands in December 2012, these claims must be remanded to afford the Veteran a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a notice letter in connection with his claim for secondary service connection for diabetic ulcers and peripheral neuropathy of the bilateral upper extremities.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  Specifically, the letter should notify him of the evidence necessary to substantiate the claim on both a direct and secondary basis.  The letter should also explain how disability ratings and effective dates are determined.

2.  The RO/AMC should associate any outstanding VA treatment records with the Veteran's claims file, specifically from the Butler VAMC and Pittsburgh VAMC since December 2012.  

3.  After the records noted above have been associated with the claims file, the RO should schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims file including the Veteran's service treatment records, post-service medical records, and lay assertions and all electronic medical records must be made available to the examiner for review.

The examiner should report all signs and symptoms necessary for rating the Veteran's service connected PTSD under the Schedule for Rating Disabilities.  In particular, the examiner should discuss its impact on his occupational functioning, daily activities, and social and family relationships.  A clear explanation for all opinions to include a discussion of the facts in this case and medical principles involved is required.    

4.  After the records noted above have been associated with the claims file, schedule the Veteran a VA examination to determine the nature and etiology of his atrial fibrillation.  The examiner should perform all studies, tests, and evaluations deemed necessary.  The claims file including the Veteran's service treatment records, post-service medical records, and lay assertions and all electronic medical records must be made available to the examiner for review.

The examiner should state whether it is at least as likely as not that the Veteran currently has atrial fibrillation or valvular heart disease that is due to his conceded Agent Orange exposure in service, and whether it is at least as likely as not otherwise causally or etiologically related to his military service.  If the examiner cannot offer an opinion without resort to speculation, he or she must note that in the examination report, and an provide an explanation for that conclusion.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear explanation for all opinions to include a discussion of the facts in this case and medical principles involved is required.    

5.  After the records noted above have been associated with the claims file, schedule the Veteran a VA examination to determine the nature and severity of any diabetic ulcer of the left foot and diabetic neuropathy of the bilateral upper extremities.  The claims file including the Veteran's service treatment records, post-service medical records, and lay assertions and all electronic medical records must be made available to the examiner for review.

a. The examiner should report all signs and symptoms necessary for rating the Veteran's peripheral neuropathy of the upper extremities under the Schedule for Rating Disabilities.  In particular, the examiner should discuss whether the Veteran's diabetic neuropathy causes complete paralysis; or mild, moderate, or severe incomplete paralysis of any nerves.  

b. The examiner should additionally report all signs and symptoms necessary for rating the Veteran's diabetic ulcer of the left foot under the Schedule for Rating Disabilities.  

i. In particular, the examiner should discuss the location and extent of the Veteran's diabetic foot ulcers, in terms of a percentage of the body and a percentage of exposed area.  Measurements (in inches or centimeters) and concise descriptions of overall and specific involvement should be provided.  If, when examined, the foot ulcers are not at a stage identified by the Veteran as one of his more debilitating, the status at the time of the examination should be compared to other evidence of record including the VA treatment records dating back to June 2008, and Veteran's comments in that regard.  

ii. The examiner should note the extent that the diabetic foot ulcers involve disfigurement, if at all; and describe any scarring due to diabetic foot ulcers in detail, including whether such scars are superficial, unstable or painful.  The examination should include unretouched color photographs, and the examination report should take into account any flare-ups the Veteran may have experienced during the past 12-month period.  

iii. The examination should finally clarify the nature of any current medications, topical or otherwise, which the Veteran takes to control the symptoms of his diabetic foot ulcers, and report the frequency (number of episodes) that immunosuppressive drugs have been required during the past 12-month period.  

A clear explanation for all opinions to include a discussion of the facts in this case and medical principles involved is required.    

6.  When the development requested has been completed, the RO/AMC should review the appeal on the basis of the additional evidence.  If any benefit sought is not granted, the RO/AMC should provide the Veteran and his representative a Supplemental Statement of the Case, and a reasonable opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


